J-S06045-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: L.F.F., M.F.I.F.F.           IN THE SUPERIOR COURT OF
AND J.D.L., MINOR CHILDREN                             PENNSYLVANIA


APPEAL OF: S.M.L., MOTHER                        No. 2756 EDA 2014


               Appeal from the Decrees entered August 15, 2014,
        in the Court of Common Pleas of Northampton County, Orphans’
                          Court, at No(s): 2014-0009

BEFORE: BENDER, P.J.E., LAZARUS, and FITZGERALD*, JJ.

MEMORANDUM BY FITZGERALD, J.:                           FILED JULY 21, 2015

        This case returns to this Court following our remand for the trial court

to complete an analysis of the nature of the parent-child bond, pursuant to

23 Pa.C.S. § 2511(b), and the effect on L.F.F., M.F.I.F.F. and J.D.L.,

(“Children”) of permanently severing that bond. Additionally, the trial court

was to provide an analysis of its reason for changing the permanency goal to

adoption pursuant to 42 Pa.C.S. § 6351.             We incorporate our prior

memorandum decision in In the Interest of: L.F.F., M.F.I.F.F., and

J.D.L., Minor Children, 2756 EDA 2014 (unpublished memorandum) (Pa.

Super. April 17, 2015).1 We affirm.

        Mother argues Northampton County Division of Children, Youth and

Families (“CYF”) has “not met its burden concerning 2511(b).” Appellant’s

Supplemental Brief at 4. Mother contends there is a bond between her and

* Former Justice specially assigned to the Superior Court.
1
    In our prior memorandum, we disposed of Mother’s remaining issues.
J-S06045-15


Children, and therefore termination of her parental rights would not serve

the needs and welfare of Children. Id. at 5; Mother’s Brief at 13.

     Our review is governed by the following principles.

             When reviewing an appeal from a decree terminating
          parental rights, we are limited to determining whether the
          decision of the trial court is supported by competent
          evidence. Absent an abuse of discretion, an error of law,
          or insufficient evidentiary support for the trial court’s
          decision, the decree must stand. Where a trial court has
          granted a petition to involuntarily terminate parental
          rights, this Court must accord the hearing judge’s decision
          the same deference that we would give to a jury verdict.
          We must employ a broad, comprehensive review of the
          record in order to determine whether the trial court’s
          decision is supported by competent evidence.

In re B.L.W., 843 A.2d 380, 383 (Pa. Super. 2004) (en banc) (citations

omitted).

     Section 2511(b) provides:

          (b) Other considerations.─The court in terminating the
          rights of a parent shall give primary consideration to the
          developmental, physical and emotional needs and welfare
          of the child. The rights of a parent shall not be terminated
          solely on the basis of environmental factors such as
          inadequate housing, furnishings, income, clothing and
          medical care if found to be beyond the control of the
          parent. With respect to any petition filed pursuant to
          subsection (a)(1), (6) or (8), the court shall not consider
          any efforts by the parent to remedy the conditions
          described therein which are first initiated subsequent to
          the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(b).      With regard to Section 2511(b), this court has

stated:

             Once the statutory requirement for involuntary
          termination of parental rights has been established under

                                     -2-
J-S06045-15


        subsection (a), the court must consider whether the child’s
        needs and welfare will be met by termination pursuant to
        subsection (b). In this context, the court must take into
        account whether a bond exists between child and parent,
        and whether termination would destroy an existing,
        necessary and beneficial relationship.

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (citations omitted). This

Court has explained that the focus in terminating parental rights under

Section 2511(a) is on the parent, but it is on the child pursuant to Section

2511(b). In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008)

(en banc). In analyzing the parent-child bond, the court is not required to

order that an expert perform a formal bonding evaluation. In re K.K.R.-S.,

958 A.2d 529, 533 (Pa. Super. 2008).

           While a parent’s emotional bond with his or her child is
        a major aspect of the subsection 2511(b) best-interest
        analysis, it is nonetheless only one of many factors to be
        considered by the court when determining what is in the
        best interest of the child. The mere existence of an
        emotional bond does not preclude the termination of
        parental rights. See In re T.D., 949 A.2d 910 (Pa. Super.
        2008) (trial court’s decision to terminate parents’ parental
        rights was affirmed where court balanced strong emotional
        bond against parents’ inability to serve needs of
        child). Rather, the orphans’ court must examine the
        status of the bond to determine whether its termination
        “would destroy an existing, necessary and beneficial
        relationship.”

           [I]n addition to a bond examination, the trial court
           can equally emphasize the safety needs of the
           child, and should also consider the intangibles, such
           as the love, comfort, security, and stability the
           child might have with the foster parent.
           Additionally, this Court stated that the trial court
           should consider the importance of continuity of
           relationships and whether any existing parent-child

                                   -3-
J-S06045-15


           bond can be severed without detrimental effects on
           the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (some citations omitted

and emphases added).

     This Court has stated:

            When we review a trial court’s order to change the
        placement goal for a dependent child to adoption, our
        standard is abuse of discretion. . . . We are bound by the
        trial court’s findings of fact that have support in the record.
        The trial court, not the appellate court, is charged with the
        responsibilities of evaluating credibility of the witnesses
        and resolving any conflicts in the testimony. In carrying
        out these responsibilities, the trial court is free to believe
        all, part, or none of the evidence. When the trial court’s
        findings are supported by competent evidence of record,
        we will affirm even if the record could also support an
        opposite result.

           Next, we note that in matters of placement for a
        dependent child, the trial court must be guided by the best
        interests of the child—not those of his or her parents.

        Placement of and custody issues pertaining to dependent
        children are controlled by the Juvenile Act[, which] place
        the focus of dependency proceedings, including change of
        goal proceedings, on the child. Safety, permanency, and
        well-being of the child must take precedence over all other
        considerations, including the rights of the parents.

        At each review hearing for a dependent child who has been
        removed from the parental home, the court must consider
        the following, statutorily-mandated factors:

           the continuing necessity for and appropriateness of
           the placement; the extent of compliance with the
           service plan developed for the child; the extent of
           progress made towards alleviating the circumstances
           which necessitated the original placement; the
           appropriateness and feasibility of the current
           placement goal for the child; and, a likely date by

                                     -4-
J-S06045-15


            which the goal for the child might be achieved. [42
            Pa.C.S. § 6351(f)].

                                 *    *       *

         When the child welfare agency has made reasonable
         efforts to return a foster child to his or her biological
         parent, but those efforts have failed, then the agency must
         redirect its efforts towards placing the child in an adoptive
         home. This Court has held that the placement process
         should be completed within 18 months.

In re A.K., 936 A.2d 528, 532-33 (Pa. Super. 2007) (some citations

omitted).

      In the case sub judice, the trial court concluded that termination of

Mother’s parental rights was in Children’s best interest and changed the goal

to adoption. Specifically, the court found:

             In the instant case, . . . Children’s welfare would be
         best served by the termination of Mother’s parental rights.
         . . . Children have been outside of Mother’s care since
         2011 when J.D.L. was two years old and M.F.I.F.F. was
         three months old.[2]       Mother has not cared for the
         youngest child, L.F.F., since he was six weeks old. Thus,
         Mother has not cared for the elder two Children in four
         years, and the youngest for three years. Her last visit with
         . . . Children was in November 2013. Mother simply has
         not been in . . . Children’s lives enough to have a bond
         that would be destroyed by termination. Moreover, even if
         there were a bond between Mother and Children, Mother
         placed her romantic relationships before the safety needs
         of . . . Children by continually pursuing contact with Father
         2, despite being aware of his indecent assault against
         Mother’s oldest child, A.T.

2
  Rebecca Sager, a caseworker with CYS, testified that CYS secured custody
of Children on February 15, 2011, because of a domestic violence incident
the previous evening. N.T., 7/15/14, at 91. On February 24, 2011, there
was an adjudication hearing declaring Children dependent. Id. at 92.


                                     -5-
J-S06045-15



            Consequently, . . . Children would not be negatively
         impacted by termination. They are placed together in a
         loving, safe and stable foster home, in which their special
         needs are being met. Mother has not met . . . Children’s
         developmental, physical, or emotional needs. . . .
         Children’s primary bonds are to the foster family. . . . The
         bond between . . . Children and foster parents is the
         primary bond to protect, given . . . Children’s young age
         and limited contact with Mother.       Here, all of . . .
         Children’s needs are being fulfilled by the foster family,
         which seeks to adopt . . . Children.

            Based on the foregoing, this [c]ourt also changed the
         permanency goal for . . . Children to adoption. As noted
         above, . . . Children have been in foster care for most of
         their lives. Mother failed to complete the services provided
         by [CYS] and placed . . . Children in danger by continuing
         contact with Father 2. The circumstances that led to . . .
         Children’s placement in 2011 and 2012 continued to exist
         without progress by the biological parents. . . . Children
         are now placed together with a loving foster family that
         seeks to adopt them. It is in the best interests of . . .
         Children to be adopted by their foster family.

Trial Ct. Op., 4/21/15, at 1-2 (citations omitted). We agree no relief is due.

      Our review of the record supports the trial court’s findings pursuant to

the parent child bond and change of goal to adoption. The record reveals

Mother violated a condition of her probation by having contact with Father 2,

who sexually abused Mother’s oldest son, A.T.3 N.T., 7/15/14, at 23-25, 29,

75. Her probation was revoked and she was resentenced to 12-24 months’

imprisonment. Id. at 31.

      Krista Welter, a licensed professional counselor, testified Mother

3
  A.T.’s date of birth was April 23, 2005. Id. at 76. A.T.’s father is not a
party in the instant case. Id. A.T. was removed from Mother’s care on
February 15, 2011.
                                     -6-
J-S06045-15


         reported having a lengthy history of domestic violence,
         that [Father 2] perpetrated abuse on her directly. There
         was an incident where he was abusive to one of her sons
         ─I believe [J.D.L.]─ when she was present in the room.
         There were also allegations of sexual assault that he was
         convicted of criminally . . . . However, [Mother] continued
         to not believe that [Father 2] did that to her son.

Id. at 40-41. Ms. Welter was asked the role in the treatment process the

acknowledgement of domestic violence plays in the assessment of a parent’s

ability to protect their children. She stated:

            It’s a very important component.          If an individual
         continues to deny or excuse or minimize the behaviors
         perpetrated by, in this case, [Father 2], it becomes difficult
         for her to be able to protectively parent her children. For
         example, if she doesn’t believe that he’s a danger to
         herself or others, she wouldn’t put in safety guards that
         are needed to make sure her children are safe.

Id. at 42. Ms. Welter did not think Mother ever expressed an understanding

of the trauma Father 2 caused her son or how the domestic violence affected

her Children. Id. at 46. Ms. Welter found Mother to be an unsafe parent

and could not recommend her serving in a parental capacity for Children.

Id. at 47.

      We find the trial court did not abuse its discretion in determining that

the termination of Mother’s parental rights would be in the best interests of

Children and in changing the goal to adoption. See In re N.A.M., 33 A.3d

at 103; In re Z.P., 994 A.2d at 1121; In re C.L.G., 956 A.2d at 1008; In

re A.K., 936 A.2d at 532-33; In re B.L.W., 843 A.2d at 383.




                                      -7-
J-S06045-15


      For all the foregoing reasons, we affirm the trial court’s decrees

granting the petitions to terminate Mother’s parental rights and changing the

Children’s goals to adoption.

      Decrees affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/21/2015




                                    -8-